DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a display apparatus comprising: a display panel to display an image on a front surface of the display panel; a bottom cover coupled behind the display panel, a rear side of the bottom cover comprising a first portion and a second portion; a support mounted on the second portion of the rear side of the bottom cover; and a back cover comprising a base portion spaced apart from a rear side of the support and a top edge portion protruding from the base portion toward the bottom cover, wherein the back cover 
Due to their dependency, claims 2-10 are necessarily allowable.
Regarding independent claim 11, the prior art of record neither shows nor suggest a display apparatus comprising: a display panel to display an image on a front surface of the display panel; a bottom cover coupled behind the display panel, a rear side of the bottom cover comprising a first portion and a second portion; a support mounted on the second portion of the rear side of the bottom cover; and a back cover comprising a base portion spaced apart from a rear side of the support and a top edge portion protruding from the base portion toward the bottom cover; a first coupler disposed at the top edge portion of the back cover; a second coupler disposed at the support and coupled with the first coupler; a third coupler protruding from the base portion of the back cover toward the support; and a fourth coupler disposed at the support, the third coupler being fitted into the fourth coupler, wherein the first portion of the rear side of the bottom cover is disposed opposite to the front surface of the display panel and exposed to an outside, and the second portion of the rear side of the bottom cover is covered by the back cover.

Due to their dependency, claims 12-20 are necessarily allowable.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879